Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-21 were previously pending and subject to a non-final Office Action having a notification date of March 12, 2021 (“non-final Office Action”).  Following the non-final Office Action, Applicant filed an amendment on June 14, 2021 (the “Amendment”), amending claims 1, 6-8, 11, 13-18, 20, and 21 and canceling claims 5, 12, and 19.  The present Final Office Action addresses pending claims 1-4, 6-11, 13-18, 20, and 21 in the Amendment.

Response to Arguments
Applicant’s arguments and amendments with respect to the claim rejections under 35 USC 112(a) and (b) and 101 set forth in the Final Office Action have been fully considered and are persuasive.  These rejections have therefore been withdrawn.  However, the claims continue to be rejected under 35 USC 103.

Statement Regarding Subject Matter Eligibility under 35 USC 101:
In relation to the claim rejections under 35 USC 101 set forth in the non-final Office Action, these rejections are now withdrawn when currently pending claims 1-4, 6-11, 13-18, 20, and 21 are considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the 
Similar to how a method of training a neural network for facial detection involving collecting reference data, creating training sets, and training neural networks with the training sets does not recite an abstract idea as set forth in MPEP 2106.04(a)(1)(vii) (which corresponds to Example 39 of the subject matter eligibility examples promulgated by the Office), the limitations of the present claims (including, inter alia, training a neural network with the received medical data, the stored medical data, and second computing device features to generate a cognitive model; using the cognitive model during a subsequent session in which the user interacts with the second computing device to determine whether to update the predetermined threshold; and commanding the second computing device based on the updated threshold; wherein information associated with the updated threshold is used as feedback in re-training the neural network to recursively update the cognitive model) do not recite an abstract idea because they do not recite any mathematical relationships, formulas, or calculations (even though the limitations may be based on mathematical concepts), are not practically performable in the human mind, and do not recite any method of organizing human activity such as a fundamental economic concept or managing interactions between people. Thus, the claim is eligible because it does not recite a judicial exception.

Response to Arguments regarding Claim Rejections under 35 USC 103:
Applicant’s arguments are moot in view of the new grounds of rejection set forth below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-4, 6-11, 13-18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0226529 to Harris et al. (“Harris”) in view of U.S. Patent App. Pub. No. 2021/0219023 to Sheng et al. (“Sheng”) and U.S. Patent App. Pub. No. 2019/0121803 to Bertagna De Marchi et al. (“BDM”):
Regarding claim 1, Harris discloses a method (method 600 in Figure 6), by one or more processors ([0020] notes that the invention includes instructions executed by processors), for managing medical anomalies ([0060]-[0061] discuss detecting increase of a user’s heart rate above a threshold and then lowering the treadmill speed; in such situation, the method would be for managing (would be capable of managing) medical anomalies), comprising: 
receiving medical data associated with an individual, wherein the medical data is detected by a first computing device, the first computing device including a mobile electronic device ([0060] discusses how a heart rate monitor (“first computing device”) detects that a user’s heart rate exceeds a threshold which necessarily involves receiving the user’s (“individual’s”) heart rate (“medical data”) and [0021]-[0022] note how the various user equipment (UE) can be mobile); 
performing a proximity-based search query using a Message Queueing Telemetry Transport (MQTT) or alternative protocol to identify a second computing device proximally located to the individual ([0054] discusses how the various devices can discover (search for) each other’s presence when connected to a communication network; accordingly, in the case of the heart rate monitor (first computing device) and treadmill (second computing 
establishing communication between the first computing device and the second computing device during a first session ([0055] discusses how the heart rate monitor/first computing device and treadmill/second computing device become a network of devices which necessarily means that communication between the devices is established during a “first session”), and responsive to establishing the communication, calibrating the medical data in correlation with sensory devices to determine command instructions transmitted from the first computing device to the second computing device (the medical data (e.g., heart rate of [0060]) received by “sensory devices” (e.g., sensors) of the heart rate monitor (“first computing device”) would have to be calibrated to allow the heart rate monitor to generate and send command instructions to the treadmill (“second computing device”) to adjust the speed thereof ([0061]) per the network configuration of [0059] based on the heart rate);
comparing the received medical data by the first computing device to stored medical data associated with the individual ... ([0060] notes how the user’s heart rate (medical data received by the heart rate monitor/first computing device) is determined to rise above a threshold (stored medical data associated with the individual) which would require a comparison); 
based on the comparison of the received data to the stored data, ..., wherein the comparison includes comparing at least some of the received medical data to a predetermined threshold (per [0060], the comparison involves comparing the received medical data (user’s heart rate) to a predetermined threshold and then reducing the treadmill speed);
...based on the received medical data surpassing the predetermined threshold, causing a control signal for the second computing device to be generated to command the second computing device to perform an action ([0060]-[0061] discuss lowering treadmill speed in response to the triggering condition (heart rate over threshold) occurring; accordingly, a “control signal” for the treadmill (“second computing device”) to initiate such slowdown in treadmill speed is generated)...;
training [rules] with the received medical data, the stored medical data, and features associated with parameters of the second computing device with regard to the action performed responsive to the determination of the medical anomaly occurring to generate a cognitive model of the user ([0062] discusses how a set of rules are generated that define the triggering condition (e.g., user’s heart rate above threshold per [0060]) and corresponding action (e.g., reduce speed of treadmill per [0061]); accordingly, such rules would be generated/trained with the user’s heart rate (received medical data), stored medical data (threshold), and features associated with parameters of the second computing device with regard to the action performed (treadmill speed) and responsive to detection of the medical anomaly (the triggering condition), where the generated rules would collectively amount to an “cognitive model of the user”); and 
during a second session, subsequent to the first session, in which the user interacts with the second computing device, using the cognitive model of the user to determine the command instructions transmitted from the first computing device to the second computing device during the second session including determining whether to update the predetermined threshold used to determine .... during the second session, wherein, when the predetermined threshold is updated, the control signal to command the second computing device to perform the action ...is generated during the second session based on the updated predetermined threshold ([0063] discusses how different triggering conditions (e.g., which would include different heart rate thresholds per [0060]) can be experimented with and then the user can provide feedback as to the appropriateness of the different triggering conditions whereupon the rules can be updated; accordingly, in a subsequent/second session in which a different triggering condition has been experimented with and the user has provided feedback, the threshold would be correspondingly updated and then the control signal to reduce the treadmill speed would be based on the updated threshold), and wherein information associated with the updated predetermined threshold is used as feedback in re-training the [rules] such that the cognitive model is recursively updated (again, [0063] discusses how the user can provide feedback when different triggering conditions/thresholds are implemented which causes updating/re-training of the set of rules, and which would be recursive upon each different triggering condition and corresponding feedback).
However, Harris appears to be silent regarding the stored medical information associated with the individual being maintained in a database remotely located from the first computing device, wherein the stored medical data includes medical information obtained from a plurality of sources, where the comparing of the received/measured heart rate to the stored data results in a determination that a medical anomaly is occurring that presents a health risk to the individual, such that the generated control signal is responsive to determining that the medical anomaly is occurring and facilitates correction of the medical anomaly, 
Nevertheless, Sheng teaches ([0013] and [0023]) that it was known in the healthcare informatics art to compare user physiological values, such as monitored and detected elevated heart rate, [0015] and [20], to thresholds (stored medical data) to determine whether the user has a dangerous health condition (whether a “medical anomaly” is occurring that presents a health risk to the individual) and to automatically stop/pause playing content on a tv responsive to determining that the “medical anomaly” is occurring.  Furthermore, Sheng discusses ([0023]) how set top box (STB) 14 (part of a “second computing device”) determines thresholds/parameters based on medical information from charts, input from the user, the National Institute of Health, etc., (“plurality of sources”), where the STB 14 would maintain some database to store and process such information, and where the STB 14 is remote from wearable device 11 (“first computing device”).  The arrangement advantageously facilitates correction of the medical anomaly (e.g., by stopping/pausing playing of the content that lead to the anomaly) thereby limiting aggravation of preexisting health conditions ([0002]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the stored medical information associated with the individual to be maintained in a database remotely located from the first computing device, where the stored medical data includes medical information obtained from a plurality of sources, where the comparing of the received/measured heart rate to the stored data results in a determination that a medical anomaly is occurring that presents a health risk to the individual, such that the generated control signal is responsive to determining that the medical anomaly is occurring and facilitates correction of the medical anomaly, all in the system of Harris as taught to determine the medical anomaly is occurring, and that the control signal to command the second computing device is to facilitate correction of the medical anomaly during the second session.
Furthermore, while Harris discloses ([0075]) that various different triggering conditions (thus various different thresholds per [0060]) can be implemented, Harris appears to be silent specifically regarding wherein the control signal includes, when the comparison indicates the received medical data surpasses a second predetermined threshold above the predetermined threshold, configuring any capable computing device within a predefined proximity of the individual to generate a notification, and wherein the any capable computing device is any computing device in network communication with the first computing device capable of generating the notification.
Nevertheless, Sheng teaches that it was known in the healthcare informatics art to set a plurality of physiological thresholds for a user ([0032]), such that when the user’s physiological data is in a critical threshold (whereby some second threshold has been “surpassed”) which would be higher than the initial dangerous threshold ([0023]), the STB/second computing device can alert other family members regarding the critical threshold, such as by communicating with other STBs/devices (other “capable computing devices”) in the home to alert caregivers and the like ([0041]), where such other STBs/devices in the home would be in network communication with the wearable device 11/first computing device (Figure 1 and [0028]).  This arrangement advantageously increases user safety by alerting caregivers in the home that the user’s 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the control signal to include, when the comparison indicates the received medical data surpasses a second predetermined threshold above the predetermined threshold, configuring any capable computing device within a predefined proximity of the individual to generate a notification, where the any capable computing device is any computing device in network communication with the first computing device capable of generating the notification, in the system of Harris as taught by Sheng to advantageously increase user safety by alerting caregivers that the user’s physiological parameters may be at a critical level thus giving such caregivers an opportunity to ameliorate the situation such as by providing care to the user or the like.
Still further, the Harris/Sheng combination appears to be silent regarding the training with the received/stored data and parameters of the second computing device to generate the model for use in commanding the second computing device being training of a neural network.
Nevertheless, BDM teaches that it was known in the healthcare informatics art for a micromodule management system ([0017]) to include electronic interventions ([0019]) such as triggering different treadmill speeds ([0021]) whereby the system learns individual micromodules via training models and using reinforcement learning of recurrent neural networks which would include training of the neural networks ([0088]) to advantageously learn the probability of a given output/end assessment given a previous state or state and learn user preferences, all of which would improve the efficacy of the generated command signals.


Regarding claim 2, the Harris/Sheng/BDM combination discloses the method of claim 1, further including wherein the first computing device includes a wearable technology device ([0060] of Harris discusses the heart rate monitor (“first computing device”) and [0021]-[0022] of Harris discuss how the device can be mobile; a mobile heart rate monitor would necessarily be “wearable” (at least a portion would be at least temporarily secured to/placed against the user’s body to measure the heart rate)).

Regarding claim 3, the Harris/Sheng/BDM combination discloses the method of claim 1, further including wherein the comparing of the received medical data to the stored medical data is performed utilizing an analysis operation (comparing the received medical data to the threshold/stored medical data per [0060] of Harris would include an “analysis operation”).

Regarding claim 4, the Harris/Sheng/BDM combination discloses the method of claim 1, further including wherein the second computing device includes exercise equipment (the treadmill of [0060]-[0061] of Harris is exercise equipment), and wherein the control signal is further configured to change an operational state of the exercise equipment from a first setting to a second setting (changing the speed of the treadmill necessarily involves a change in the speed (“operational state”) from a first speed (“first setting”) to a second speed (“second setting”), the first and second settings being associated with at least one of a speed of the exercise equipment and a resistance of the exercise equipment (the speed of the treadmill/exercise equipment is changed).

Regarding claim 6, the Harris/Sheng/BDM combination discloses the method of claim 1, further including wherein the notification further includes an electronic communication sent to a third computing device associated with a second individual (the notification can be sent to multiple STBs/devices associated with multiple family members/caregivers per [0023] and [0041] of Sheng, one of which would be an “electronic communication sent to a third computing device associated with a second individual”; similar to as discussed previously, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send notifications to other devices when the second medical threshold is exceeded as taught by Sheng to advantageously increase user safety by alerting caregivers that the user’s physiological parameters may be at a critical level thus giving such caregivers an opportunity to ameliorate the situation such as by providing care to the user or the like).

Regarding claim 7, the Harris/Sheng/BDM combination discloses the method of claim 5, further including wherein the notification includes at least one of a visual indication and an aural indication rendered in a proximity of the individual (the notification can be a visual indication per [0041] of Sheng; similar to as discussed previously, it would have been obvious to 

Regarding claim 8, Harris discloses a system (Figures 1-2) for managing medical anomalies ([0060]-[0061] discuss detecting increase of a user’s heart rate above a threshold and then lowering the treadmill speed; in such situation, the system would be for managing (would be capable of managing) medical anomalies) comprising: at least one processor ([0020] notes that the invention includes instructions executed by processors).
The remaining limitations of claim 8 are disclosed by the Harris/Sheng/BDM combination as discussed above in relation to claim 1.

Claims 9-11, 13, and 14 are rejected in view of the Harris/Sheng/BDM combination as respectively discussed above in relation to claims 2-4, 6, and 7, respectively.

Regarding claim 15, Harris discloses a computer program product for managing medical anomalies by one or more processors, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein ([0020] discusses how the system is implemented via computer readable storage media, instructions, processor, etc. and [0060]-[0061] discuss detecting increase 
The remaining limitations of claim 15 are disclosed by the Harris/Sheng/BDM as discussed above in relation to claim 1.

Claims 16-18, 20, and 21 are rejected in view of the Harris/Sheng/BDM combination as respectively discussed above in relation to claims 2-4, 6, and 7, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Int’l Pub. No. WO 2016/037290 discloses a system for generating alerts when a user’s physiological signals exceed thresholds and adjusting the speed of a treadmill while NPL “Comparison of linear and nonlinear feedback control of heart rate for treadmill running” discloses a system for automatically adjusting a speed of a treadmill so that a user’s heart rate tracks a particular heart rate profile.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAS/
Jonathon A. Szumny
Patent Examiner
Art Unit 3686 

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686